Citation Nr: 1451035	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than September 28, 2008 for the award of Dependency and Indemnity Compensation (DIC) benefits, based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to May 1981.  He died in November 2004.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO granted the appellant DIC benefits, based on service connection for the Veteran's cause of death, effective September 28, 2008.  In April 2010, the appellant filed a notice of disagreement with the assigned effective date.  In February 2012, the RO issued a statement of the case (SOC).  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals ) in April 2012.

In July 2013, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the July 2013 Hearing Transcript and a May 2014 Appellate Brief filed by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDINGS OF FACT

1.  The Veteran died of amyotrophic lateral sclerosis (ALS) in November 2004.

2.  The appellant filed  a claim for DIC benefits seeking entitlement to service connection for the cause of the Veteran's death on September 28, 2009.

3.  In a January 2010 rating decision, the RO awarded DIC benefits based on  service connection for the Veteran's cause of death, ALS, effective September 28, 2008; the award was made pursuant to a liberalizing regulation establishing  presumptive service connection for ALS, effective September 23, 2008.  

4.  There is no legal basis for an earlier effective date prior to September 28, 2008 for the award of DIC based on the award of presumptive service connection for ALS, or for the underlying award of service connection.


CONCLUSION OF LAW

The claim for an effective date earlier than September 28, 2008 for the award of DIC benefits, based on service connection for the cause of the Veteran's death, is without legal merit.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.114, 3.152, 3.318, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In the present appeal, the February 2012 SOC included citation to the provisions of 38 C.F.R. §§ 3.114, 3.318, and 3.400, as well as discussion of the legal authority governing effective dates for awards of compensation, and set forth the reasons for the denial of the appellant's claim  for an earlier effective date.  Moreover, the appellant has been afforded the opportunity to present evidence and argument with respect to the claim on appeal, to include during the January 2013 hearing.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Analysis

DIC may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.5(a) (2014); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k) , 3.303.

Generally, the effective date of an evaluation and award of pension, compensation, or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a).

However, for claims involving service-connected death after separation from service, an exception applies if an application for DIC is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred.  Otherwise, the effective date is the date of receipt of the claim. 38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).

An exception also applies where DIC compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue.  In this instance, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2014).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

If a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3).

To be eligible for a retroactive award under § 3.114, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  The provisions of § 3.114 are applicable to original and reopened claims as well as claims for increase. 38 C.F.R. § 3.114(a).

The basic facts in this case are not in dispute.  In November 2004, the Veteran died of ALS.  The appellant's claim for DIC benefits was received by the RO on September 28, 2009.  The appellant was awarded DIC benefits based on  presumptive service connection for the Veteran's cause of death, ALS, pursuant to 38 C.F.R. § 3.318.  The RO assigned an effective date for the award of DIC benefits of September 28, 2008-one  year prior to the date of filing of the application for DIC benefits.  

Effective September 23, 2008, VA issued a new liberalizing regulation, 38 C.F.R. § 3.318, which established a presumption of service connection for any Veteran who developed ALS at any time after separation from service, provided that (1) there is no affirmative evidence that ALS was not incurred during or aggravated by service; (2) there was no affirmative evidence that ALS was due to the Veteran's own willful misconduct; and (3) the Veteran had active, continuous service of 90 days or more.  See 73 Fed. Reg. 54691-01 (effective Sept. 23, 2008).  The effective date of the liberalizing regulation, is September 23, 2008, the date the regulation was published.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 3.400(p) (2014).

The appellant contends that the effective date assigned for the award of DIC benefits based on  presumptive service connection for cause of death-here, September 28, 2008-is not correct.  She asserts that the effective date   should be the date of the Veteran's ALS diagnosis in March 1998, the date the Veteran originally applied for service connection for ALS (alleged by the appellant to be 2000, but the record shows that the Veteran originally filed a claim in October 2002), or the date of his death in November 2004.  See April 2004 NOD, June 2013 VA Form 9.  The Board finds, however, that the appellant's assertions are without legal merit.

Clearly, her award of DIC benefits-which is a type of survivor's benefit-could not been made at any time prior to the Veteran's death in November 2004.  Moreover, to the extent that the appellant takes issue with the underlying award of service connection for the cause of the Veteran's death, the Board emphasizes that the Veteran's claim for service connection for ALS was denied in May 2003, and a request to reopen that claim was denied prior to the Veteran's death in November 2004.  Both claims were denied on the basis that there was no medical link between the Veteran's ALS and his military service; neither denial was appealed.  Hence, prior to the effective date of the award of DIC based on presumptive service connection for the Veteran's ALS (and, in turn, the cause of his death due to ALS), there was no pending claim pursuant to which service connection could have been awarded, nor did the evidence otherwise establish entitlement to that benefit. 

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue, which in the present case, is September 23, 2008.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2014). See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Section 3.318 applies to all applications for benefits received by VA on or after September 23, 2008, or that were pending before VA, the United States Court of Appeals for Veterans Claims,  or the United States Court of Appeals for the Federal Circuit on September 23, 2008.  See 73 Fed. Reg. 54691 -01 (effective Sept. 23, 2008); 74 Fed. Reg. 57072 -01 (Nov. 4, 2009).  Furthermore, both the interim final rule and the final rule provide that, in accordance with 38 U.S.C.A. § 5110(g) (i.e., the statutory section governing effective dates assigned pursuant to liberalizing laws), the effective date of benefits awarded pursuant to this rule will be assigned in accordance with the facts found, but cannot be earlier than the effective date of this rule, or the date one year prior to the date of application, whichever is later.  Id.  Here, the September, 28, 2008 effective date is the later of the two dates, since the effective date of the rule is five days earlier.

Significantly, moreover, in the comments section to the final rule, VA specifically addressed survivor benefits, stating that, although a Veteran's survivor who establishes that the Veteran died from ALS before September 23, 2008 may be eligible for DIC pursuant to the new 38 C.F.R. § 3.318, the survivor would not be entitled to any retroactive benefits before September 23, 2008.  See 74 Fed. Reg. 57072 -01 (Nov. 4, 2009).

Based upon the foregoing, the Board finds that the RO correctly assigned an  effective date of September 28, 2008 for the award of DIC benefits based on presumptive service connection for the Veteran's cause of death due to ALS, and that, under the circumstances of this case, there is no legal basis for an earlier effective date for the appellant's award.  

While the Board is sympathetic to the appellant's assertions as to the hardships she and her children endured in the years prior to the Veteran's death, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date earlier than September 28, 2008 for the award of DIC benefits, based on presumptive service connection for the Veteran's cause of death due to ALS, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


      (CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than September 28, 2008 for the award of DIC benefits, based on service connection for the cause of the Veteran's death, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


